Case 2:21-cv-00037-SPC-NPM Document 57 Filed 09/09/21 Page 1 of 3 PageID 1194




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MARKET TAMPA
INVESTMENTS, LLC,

             Plaintiff,

v.                                               Case No: 2:21-cv-37-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS
TRUSTEE FOR NOVASTAR
MORTGAGE FUNDING
TRUST, SERIES 2007-1
NOVASTAR HOME EQUITY
LOAN ASSET-BACKED
CERTIFICATES, SERIES 2007-
1,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant’s Unopposed Motion for Clarification.

(Doc. 56). Defendant wants the Court to clarify either its judgment (Doc. 42)

or Order quashing service (Doc. 30). This is necessary, says Defendant, so this

Order can be recorded in public records to reflect that two judgments are void.

The Court grants the Motion and will clarify its March 1, 2021, Order—which



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00037-SPC-NPM Document 57 Filed 09/09/21 Page 2 of 3 PageID 1195




quashed Plaintiff’s purported service in state court and rendered the default

judgments there void. (Doc. 30 at 11 (“Service is QUASHED and the default

entered against [Defendant] in state court is VACATED.”)). Given the parties’

agreement, the Court will use their requested language:

            Pursuant to the Order dated March 1, 2021,
            quashing service of process on Defendant, the
            Final Judgment After Default in the amount of
            $699,528.00    recorded       as    Instrument
            #202014006289    and   the     Amended    Final
            Judgment After Default in the amount of
            $702,263.00    recorded       as    Instrument
            #202014007332 in the Official Records of Desoto
            County, Florida are VOID, INVALID and of NO
            FORCE AND EFFECT.

(Doc. 56 at 4-5).

      Accordingly, it is now

      ORDERED:

      1. Defendant’s Amended Unopposed Motion for Clarification of

         Judgment (Doc. 42) (Doc. 56) is GRANTED as explained above.

      2. The default judgments recorded in Desoto County, Florida as

         Instruments    #202014006289     and   #202014007332   are   VOID,

         INVALID, and of NO FORCE OR EFFECT.




                                      2
Case 2:21-cv-00037-SPC-NPM Document 57 Filed 09/09/21 Page 3 of 3 PageID 1196




      DONE and ORDERED in Fort Myers, Florida on September 9, 2021.




Copies: All Parties of Record




                                      3
